Deny and Opinion Filed April 27, 2015




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00495-CV

  IN RE ISLAND HOSPITALITY MANAGEMENT, INC., POST PROPERTIES, INC.
         AND POST ADDISON CIRCLE LIMITED PARTNERSHIP, Relators

                 Original Proceeding from the 193rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-04564

                            MEMORANDUM OPINION
                          Before Justices Francis, Myers, and Schenck
                                   Opinion by Justice Francis
       Relators filed this petition for writ of mandamus requesting that the Court order the trial

court to grant relators’ motion for a mental examination of the plaintiff.    Ordinarily, to obtain

mandamus relief, a relator must show both that the trial court has clearly abused its discretion

and that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124,

135–36 (Tex. 2004) (orig. proceeding). We conclude the relators have failed to establish a right

to relief. We deny the petition for writ of mandamus. TEX. R. APP. P. 52.8.




150495F.P05
                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE